Name: Commission Implementing Regulation (EU) NoÃ 422/2013 of 7Ã May 2013 entering a name in the register of protected designations of origin and protected geographical indications [Fin Gras / Fin Gras du MÃ ©zenc (PDO)]
 Type: Implementing Regulation
 Subject Matter: marketing;  Europe;  animal product;  consumption
 Date Published: nan

 9.5.2013 EN Official Journal of the European Union L 127/3 COMMISSION IMPLEMENTING REGULATION (EU) No 422/2013 of 7 May 2013 entering a name in the register of protected designations of origin and protected geographical indications [Fin Gras / Fin Gras du MÃ ©zenc (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 entered into force on 3 January 2013. It repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, Frances application to register the name Fin Gras / Fin Gras du MÃ ©zenc was published in the Official Journal of the European Union (3). (3) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, that name should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 180, 21.6.2012, p. 22. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.1. Fresh meat (and offal) FRANCE Fin Gras / Fin Gras du MÃ ©zenc (PDO)